Citation Nr: 0829127	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for disability of the 
hands and feet due to cold injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from February 1971 to 
November 1972, with additional service in the United States 
Army Reserves and the Nebraska Army National Guard.  

These matters come to the Board of Veterans' Appeals (Board) 
following a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In May 2007, the veteran withdrew his request for 
a Travel Board hearing.  


FINDINGS OF FACT

1.  Impaired hearing of the right ear has not been shown.  

2.  Left ear hearing loss is not attributable to the 
veteran's period of active military service; sensorineural 
hearing loss of the left ear was not manifested within one 
year of the veteran's separation from active service.  

3.  Disability of the hands and feet attributable to cold 
weather injury has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The veteran does not have disability of the hands and 
feet due to cold injury that is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  Through notice letters in 
May 2005 and July 2006, the veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the May 2005 and July 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The veteran was requested to 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession in support of his 
claims.  Furthermore, in July 2006, the veteran was provided 
notice with respect to effective dates and rating criteria 
provisions.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

As regards to VA's notice requirements, the notice should 
inform the veteran of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159.  As indicated above, 
these requirements have been met in this case.  In this case, 
while the complete notice required by the VCAA was not 
necessarily provided prior to the RO initially adjudicating 
the veteran's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  Nothing 
about the evidence or any response to any late notice or 
piecemeal notice in this case suggests that the veteran's 
claims must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Here, following the issuance of 
the most recent notice letter in July 2006, the veteran's 
claims were re-adjudicated in October 2006.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service treatment records have 
been associated with the claims file as have identified VA 
treatment records.  The veteran has been afforded a VA 
audiological examination and the examiner has provided a 
medical opinion regarding the etiology of the veteran's 
hearing loss.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claims that need 
to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of whether 
the veteran has residual disability of the hands and feet 
associated with alleged cold weather injury during service, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran incurred an injury or disease in service (to include 
evidence of a worsening of a pre-existing disability or 
disease), and 3) indicates that the claimed disability may be 
associated with an in-service event, injury, or disease.  See 
e.g., 38 C.F.R. § 3.159(c)(4).  As will be explained in more 
detail below, there is no indication except by way of 
unsupported allegation that the veteran has disability of the 
hands and feet associated with alleged cold weather injury 
during service.  As such, further action to obtain a medical 
opinion with respect to this claim is not warranted.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



A. Hearing Loss

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran has contended that he incurred acoustic trauma 
from weapons' fire during his period of active service.  In 
particular, the veteran has reported that he was exposed to 
small arms and artillery fire as well explosions from 
grenades and land mines.  He alleges that he has experienced 
hearing problems since active service.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing hearing loss either in 
service or after service).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, the veteran is not competent to say that 
his hearing loss was a result of acoustic trauma or was of a 
chronic nature to which current disability may be attributed.  
With respect to hearing loss, notwithstanding the lack of any 
diagnosis or treatment in service, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

The Board notes that the veteran's reported exposure to 
weapons' fire in service is consistent with the circumstances 
and conditions of the veteran's service in the U.S. Army.  A 
review of the veteran's service treatment records reflects a 
September 1970 Report of Medical Examination for purposes of 
induction into the U. S. Army.  The report of examination 
reflects an audiological test.  Pure tone thresholds (noted 
as being measured in "ASA 1951"), in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
15
LEFT
25
25
10
25
35

Puretone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, are 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
30
20
LEFT
40
35
20
35
40

The veteran's personnel records reflect that at the time of 
his induction in September 1970 his civilian occupation was 
noted as heavy equipment operator.  Additionally, a report of 
a military physical profile serial system (PULHES) reflects 
the numeral 2 for the "H" position (hearing and ears).  
Otherwise, the September 1970 Report of Medical Examination 
reflects a notation that the veteran was reexamined on 
February 1971 and found to have no disqualifying defects.  

The veteran again was medically examined in June 1971.  In a 
Report of Medical History, the veteran was noted to claim 
having hearing loss.  On audiological testing, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
40
LEFT
15
15
8
25
25

The veteran underwent an additional audiological examination 
in November 1972 for purposes of separation from active 
service.  On audiological testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
No 
report
25
LEFT
15
10
0
No 
report
30

In an associated November 1972 Report of Medical History, the 
veteran checked the box "No" with regard to whether he had 
had hearing loss in the past or at the present time.  

A review of the post-service medical evidence reflects a 
report of September 2005 VA audiological examination.  The 
examiner noted the veteran's relevant audiological history 
both in service and post service.  On audiological testing 
the veteran did not demonstrate impaired hearing in the right 
ear that met the requirements for disability under 38 C.F.R. 
§ 3.385.  The veteran did however demonstrate impaired 
hearing in the left ear that was considered disabling for VA 
purposes under 38 C.F.R. § 3.385.  The examiner, following 
consideration of the clinical findings and a review of the 
record, opined as follows: 

Because there was no rateable [sic] hearing loss 
at discharge, and no significant progression of 
hearing loss while in the [m]ilitary, the hearing 
loss is not the result of [m]ilitary noise 
exposure.  

The examiner further commented that with respect to acoustic 
trauma: 

Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure 
would verify that the hearing had recovered 
without permanent loss.  

In this case, notwithstanding any increased threshold in the 
right ear as noted by the June 1971 audiogram (an auditory 
threshold of 40 dBs in any one frequency meets VA disability 
requirements for impaired hearing under 38 C.F.R. § 3.385), 
as noted above, there is a lack of post-service medical 
evidence demonstrating impairment of hearing in the right ear 
that meets VA disability requirements under 38 C.F.R. 
§ 3.385.  

With respect to the left ear, the veteran's September 1970 
audiological examination identified impaired hearing for VA 
disability purposes at both 500 Hz and 4000 Hz.  In each 
case, puretone thresholds were reported as 40 dBs.  The 
evidence thus appears to demonstrate that the veteran had a 
pre-existing disability of the left ear resulting from 
hearing impairment at the time of his induction medical 
examination.  See 38 C.F.R. § 3.304(b) (A veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.).  However, subsequent 
audiological testing in June 1971 and at separation in 
November 1972 reflected pure tone thresholds below 40 dBs at 
500 Hz and 4000 Hz.  

The Board concludes that any left ear hearing loss that may 
have been present at the time of the veteran's induction 
medical examination clearly was not present by June 1971.  
Furthermore, at the time of separation from service the 
veteran failed to demonstrate a hearing impairment of the 
left ear that would qualify as a VA disability under 
38 C.F.R. § 3.385.  Otherwise, there is absent from the 
record competent evidence linking any current left ear 
hearing loss to the veteran's period of service.  No medical 
professional provides findings or opinions to that effect, 
and neither the veteran nor his representative has presented 
or alluded to the existence of any such medical evidence or 
opinion.  Here, the only medical opinion of record weighs 
against the veteran's claim.  The VA examiner has opined that 
the veteran's (left ear) hearing loss was not the result of 
military noise exposure.  

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, under the circumstances-in light of the lack 
of current impairment in the right ear that meets VA 
disability requirements for impaired hearing under 38 C.F.R. 
§ 3.385, and the lack of medical opinion evidence linking any 
current hearing impairment of the left ear to the veteran's 
period of service-the Board concludes that the greater 
weight of the evidence is against the claim.  Service 
connection for hearing loss is therefore not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

B. Disability of the Hands and Feet Due to Cold Injury 

The veteran has contended that he was exposed to extreme cold 
weather in Missouri during basic military training at Fort 
Leonard Wood.  He also alleges that he was exposed to extreme 
cold weather while stationed in Maryland at Aberdeen Proving 
Grounds.  The veteran reports experiencing residual numbness 
and tingling in his hands and feet as a result of the cold 
exposure.  

A review of the veteran's service treatment records does not 
reflect complaints, diagnosis, or treatment for cold 
injuries, nor is there evidence of injury or disability of 
the hands or feet.  Post-service evidence reflects a 
statement from the veteran's spouse, dated in July 2005.  The 
spouse notes that she and the veteran were together while the 
veteran was on active duty and that she remembers him 
complaining of numbness and tingling in his hands and feet 
after being outside in cold weather.  She added that 
currently the veteran's feet were cold in bed and that he had 
a hard time getting them warm.  The veteran's feet were also 
reportedly sweaty and clammy.  

As noted above, the veteran is competent to provide testimony 
concerning factual matters of which he has first hand 
knowledge (i.e., being outside in cold weather; experiencing 
numbness and tingling in his hands and feet).  Barr, 21 Vet. 
App. at 303; Washington, 19 Vet. App. at 362.  However, the 
veteran is not competent to say that he has a current 
disability associated with cold weather exposure or that any 
numbness or tingling in his hands and feet experienced at the 
time was of a chronic nature to which current disability may 
be attributed.  

In this case, the Board has considered the veteran's 
contentions and those of his spouse.  While the veteran has 
reported experiencing symptoms of numbness and tingling in 
his hands and feet, he has not otherwise submitted or 
identified any medical evidence reflecting treatment for or 
disability of his hands and feet.  See e.g., Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (mere 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.).  

The Board has considered the veteran's argument that he 
should be provided a VA medical examination to assess whether 
he does have any residual disability due to his alleged cold 
weather exposure in service.  The Board notes that the 
veteran filed his claim for service connection in April 2005.  

The post-service medical evidence reflects that the veteran 
underwent a physical examination in June 2005 at the VA 
Medical Center (VAMC) in Hot Springs, South Dakota.  At that 
time, the veteran was noted as being a new patient to the VA 
system.  The Board finds persuasive that a June 2005 VA 
primary care note from the Hot Springs VAMC associated with 
the physical examination, reflects the examiner's report that 
the veteran had no major complaints.  In noting the veteran's 
medical history, which included the veteran's current 
physical complaints, the examiner did not note any reported 
complaint or history by the veteran regarding cold weather 
exposure or numbness and tingling of the hands and feet.  On 
clinical evaluation the veteran's extremities were found to 
be symmetrical with mild osteoarthritic changes, motor and 
sensory systems appeared intact, and integument (skin) was 
noted as clear with good turgor.  The assessment was 
hyperlipidemia; intermittent diarrhea; diverticulosis; and 
past history of GERD (gastroesophageal reflux disease), 
possibly hiatal hernia.  The examiner noted that the veteran 
was essentially asymptomatic.  

The aforementioned examination report reflects that the 
veteran did not report a history of cold injury in service or 
that he was experiencing tingling and numbness in his hands 
and feet.  The examiner likewise did not report any clinical 
findings concerning cold injury disability of the hands and 
feet.  Thus, the Board simply does not find that the medical 
evidence demonstrates that the veteran has any disability of 
the hands and feet as claimed.  

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Additionally, as a lay person 
without the appropriate medical training or expertise, the 
veteran simply is not competent to provide a probative 
opinion on a medical matter-such as whether a current 
disability exists or the relationship between any current 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Therefore, notwithstanding the veteran's contentions, in the 
absence of proof of any current disability of the hands or 
feet, the claim for service connection for disability of the 
hands and feet as due to cold injury may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss is denied.  

Service connection for disability of the hands and feet due 
to cold injury is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


